*188On Application por Rehearing.
Fenner, J.
The question involved in this case is so narrow that the various briefs, filed by able counsel of different banking institutions interested in the result, have accomplished nothing but the presentation of the same views in different form and order.
Recognizing the magnitude of the interests involved, we have given the whole subject an attentive reconsideration.
We do not see how we could reach a different conclusion from that announced in our original opinion without attributing to the Legislature an intention to do that which, under the Constitution, it has no power to do.
Reduced to its last analysis, the contention is that a large part of the value of the shares belonging to the individual shareholders of the bank is exempt from taxation; for though the question assumes the form of a question of assessment, it would be a self-evident quibble to say that there can be any difference between an exemption from assessment and an exemption from taxation.
Wo road in the Constitution the unequivocal mandates: 1. That “ all property shall be taxed in proportion to its value, to bo ascertained as directed by law.” 2. That “ the following property shall be exempt, and no other.”
Bank shares are property. They are subject to taxation, and, in this statute, tlie Legislature has affirmatively exorcised the power of taxing them. It is not disputed that the value of these shares, as ascertained by law, exceeds the value at which they have been assessed. It is simply claimed that a portion of this value is exempted from assessment and consequently from taxation. The claim is that, after ascertaining the value of the shares, the value of the United States and State bonds hold by the bank, is to be deducted from that valuation, and that the shares are to be taxed, not according to their value, but according to a fraction of their value, as thus reduced.
The question naturally arises : Whence would the Legislature derive the power thus to disobey the constitutional mandate that “property shall bo taxed according to its value ” and to exempt this large part of the “ ascertained value” of these shares from taxation?
If anything can be settled by- jurisprudence, it is settled in this State that the Legislature is absolutely stripped of power to exempt any property or value from taxation, and that when such exemption is claimed, it can be supported only by some provision found in the paramount law. State ex rel. Da Ponte vs. Board, 35 Ann. 654; La. Cotton Mf’g Co. vs. *189City, 31 Ann. 443; City vs. Lafayette, 28 Ann. 756; City vs. St. Patrick's, 28 Ann. 512; City vs. St. Charles, 28 Ann. 498; 27 Ann. 276, 646, 648.
Tlie dilemma is perfect: Either the exemption claimed is made by the paramount law or the Legislature lias no power to make it.
We are thus brought to the necessary inquiry whether those provisions of the laws of the United States or of the Constitution of the State, which exempt bonds of the United States and of the State from taxation, require or authorize the exemption of any part of the value of shares of stock in banks holding such securities.
So far as the laws of the United States are concerned the Supreme Court of the United States has distinctly and repeatedly answered the foregoing inquiry in the negative, and has held that shares in banks, whether State or National, are liable to taxation by the State at their value, without regard to the fact that the capital of such bank is invested in bonds of the United States. Van Allen vs. Assessors, 3 Wall. 578; People vs. Commissioners, 4 Wall. 244; and several other cases which arc cited and reviewed in Mercantile Bank vs. New York, 121 U. S. 145.
These decisions are based upon the legal distinctions which exist between shares of stock in a bank and the capital of the bank, both in their respective characters as property, and also in their ownership.
• Tlie Court said: “The tax on the shares is not a tax on the capital of the bank. The corporation is the legal owner of all tlie property of the bank, real and personal. * * * The interest of the shareholder is a distinct, independent interest or property, held by the shareholder like any other property that may belong to him, and of course is subject to like taxation.”
State bonds fall under the control of the same principles. It would be impossible to formulate any theory under which an exemption would attach to the shares because the capital of the bank was invested in State bonds, which would not. apply in case the investment was in United States bonds.
It, therefore, clearly appears that the value of the shares now in controversy, which the plaintiff claims the Legislature has exempted from assessment and taxation, is not exempt under the paramount law of either the State or the United States.
If any additional reasons wore required to support those lucidly expressed in the original opinions, this would be alone sufficient.
The principles applying to the exercise of the power of taxation over the capital, the capital stock and the shares of corporation, are amongst the most intricate in that branch of jurisprudence. Authorities differ *190as to whether the whole capital and shares can both be taxed. It is generally agreed that the taxing-power may be exercised over cither without touching the other, and that when a part of the property Of the bank has been actually taxed in the hands of the bank it may be deducted from the valuation of the shares when they are also taxed, on the principle of avoiding indirect duplicate taxation. But the right to avoid duplicate taxation by no means includes the right to grant duplicate exemptions. Exemptions are strictly construed, and are, in this State, the creatures of paramount law alone. When the Legislature deals with an object of taxation, it can exempt no part of its ascertained value not exempted by paramount law, though it may abstain from taxing a value which it considers to have been already taxed in different form.
The consideration that this will prevent banks from investing their capital in public securities is surely one with which this court cannot deal; nor can we consider another suggestion that those banks which have so invested their capital under the belief, bastid on the previous practice of taxing officers, that such value would be safe from taxation levied even on the shares of stockholders, will suffer loss. The question presented to us for determination is whether the paramount law authorizes the exemption claimed. To determine what is the paramount law and to construe and apply it is the highest function assigned to this court. If wo suffer ourselves to be controlled in such determination bjr the errors and mistakes of others, it would be a virtual abdication of this function.
There can be no question that the tax from which exemption is claimed is not a tax on the capital of the bank, but it is a tax on the shares; because the statute expressly declares: “That no assessment shall hereafter be made under that name as the capital stock of * * any corporation, etc., whose capital stock is represented by shares, but .the aol-ual shares shall he assessed to the shareholders, eic.”
This is the assessment from which it is claimed that the exemption should be granted, and finding that the paramount law does not require or authorize such exemption, we are bound to hold that the Legislature had no power to make it.
No stronger reason could exist for adhering to our former interpretation of the statute, that the Legislature did not intend such exemption.
Rehearing refused.